


Exhibit 10.1




AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
January 1, 2020 (the “Effective Date”) by and between Repro Med Systems, Inc., a
New York corporation, having its current principal place of business at 24
Carpenter Road, Chester, NY 10918 (the “Company”), and Karen Fisher
(“Executive”).




WHEREAS, the Company and Executive previously entered into an employment
agreement dated January 15, 2015 (the “Original Employment Agreement”); and




WHEREAS, the Company and Executive desire to amend and restate the Original
Employment Agreement on the terms and conditions set forth herein.




NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:




1.         Employment and Duties.




(a)        Position. The Company hereby employs Executive as Chief Financial
Officer of the Company, reporting directly to the Chief Executive Officer of the
Company (the “CEO”).  Executive shall have the duties, authority and
responsibilities customarily held by a person holding the position of Chief
Financial Officer in companies engaged in business similar to the Company’s
business and of similar size to the Company and/or such other duties, authority
and responsibilities as may reasonably be assigned to Executive from time to
time by the CEO.




(b)        Duties. Executive agrees that she shall: (i) faithfully and to the
best of Executive’s  ability perform all of the duties that may be required of
Executive   pursuant to the terms of this Agreement; (ii) devote substantially
all of Executive’s business time and attention to the performance of Executive’s
duties hereunder; and (iii) not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the performance of such services either directly or indirectly without the prior
written consent of the CEO.




(c)        Place of Performance. The principal place of Executive’s employment
shall be at the Company’s principal offices, which are currently located in
Chester, NY.  In addition, Executive may be required to travel elsewhere on
Company business.




2.         At-Will Employment. The Company and Executive agree that Executive’s
employment with the Company is “at-will,” meaning that Executive may terminate
Executive’s employment at any time for any reason or no reason, and that Company
may terminate Executive’s employment at any time for any reason or no reason,
subject to the terms, conditions, and obligations set forth in Section 4 of this
Agreement.




--------------------------------------------------------------------------------




3.         Compensation and Related Matters.




(a)        Base Salary. The Company shall pay to Executive (i) an annual base
salary $250,000 (the “Base Salary”), less such deductions as are required by law
or that Executive may elect in accordance with Company policy and procedure,
payable in equal periodic installments in accordance with the Company’s
customary payroll practice. The Base Salary shall be prorated for any partial
year of employment on the basis of a 365-day year. The Base Salary shall be
reviewed at least annually by the Board and may be adjusted (but not decreased)
from time to time in the Board’s sole discretion.




(b)        Annual Bonuses. For each complete calendar year, Executive shall be
eligible to earn an annual bonus (the “Annual Bonus”) of 30% of the Base Salary
in accordance with Company policy and procedure for granting of specified
executive bonus, based on achievement of objectives which will be set by the
Company as part of the annual budget process. The Annual Bonus shall be paid by
March 15 following the applicable bonus year, provided that Executive is then
employed by the Company and has not provided notice of termination without Good
Reason prior to such date. The Annual Bonus may be paid on a pro rata basis for
partial achievement of these objectives in the sole discretion of the Company.
The Annual Bonus shall not be paid if the Executive is terminated any time for
Cause (as defined below).




(c)        Expenses. Executive shall receive reimbursement from the Company for
all reasonable and documented out-of-pocket expenses incurred by Executive in
performing services hereunder; provided that, in each case, that such expenses
are accounted for in accordance with the standard policies and procedures
established by the Company for reimbursement of expenses.




(d)        Vacation. Executive shall be entitled to three weeks of paid vacation
per calendar year (pro-rated according to the Company’s standard policies and
procedures related to accrual of vacation and/or paid time off), to be taken at
such times and for such periods as shall not interfere with the duties required
to be rendered by Executive hereunder. Executive shall not be paid for accrued
but unused vacation or paid time off upon termination of Executive’ s employment
for any reason, unless otherwise required by law.




(e)        Other Benefits. Executive shall be entitled to participate in such
life insurance, medical, dental disability, pension and retirement plans and
other programs as may be approved from time to time by the Company for the
benefit of its executives, except any such plan or program with respect to which
Executive voluntarily executes a legally effective waiver. Nothing herein shall
affect the Company’s right to amend, modify or terminate any retirement or other
benefit plan at any time for any reason.




(f)        Indemnification and Directors and Officers Liability Insurance. The
Company shall indemnify the Executive to the fullest extent permitted by
applicable law. A directors’ and officers’ liability insurance policy (or
policies) shall be kept in place, during Executive’s employment and thereafter
for the duration of any period in which a civil, equitable, criminal or
administrative proceeding may be brought against the Executive, providing
coverage to the Executive that is no less favorable to the Executive in any
respect (including with respect to scope, exclusions, amounts, and deductibles)
than the coverage then being provided with respect to periods after the
Effective Date to any other present or former senior executive or director of
the Company.




- 2 -

--------------------------------------------------------------------------------




4.         Termination.




(a)        Termination by Company. The Company may terminate Executive’s
employment with the Company at any time (i) without Cause (as defined below); or
(ii) with Cause (as defined below).  For purposes of this Agreement, “Cause”
shall mean the Company’s good faith determination of: (A) Executive’s engagement
in dishonesty or illegal conduct; (B) Executive’ s embezzlement,
misappropriation or fraud; (C) Executive’s conviction of or plea of guilty or no
contest to a felony; (D) Executive’ s conduct in furtherance of a hostile work
environment or engaged in discrimination in violation of any state or federal
anti-harassment or discrimination statute; (E) Executive’ s breach of any
obligation under this Agreement or  any other written agreement  between
Executive and the Company, including but not limited to the Company’s HR
policies and procedures; or (F) Executive’s knowing and intentional violation of
the Company Code of Conduct and/or Code of Ethics.




(b)        Without Cause by Executive. Executive may terminate Executive’s
employment with the Company without Cause by giving Company not less than sixty
(60) days’ prior written notice.




(c)        For Good Reason by Executive. Executive may terminate this Agreement
at any time for Good Reason. “Good Reason” shall mean, in each case to the
extent not consented by Executive: (i) a breach by the Company of any material
provision of this Agreement; or (ii) a material reduction of Executive’s Base
Salary. Notwithstanding the foregoing, no action by the Company shall constitute
Good Reason unless and until (A) the Company shall have received, within thirty
(30) days of the commencement of the existence of the condition constituting
Good Reason, written notice from the Executive alleging that such Good Reason
exists and setting forth the basis therefore in reasonable detail; and (B)
within thirty (30) days after the receipt of said notice by the Company, the
Company shall have failed to cure or correct the circumstances giving rise to
such Good Reason.




(d)        Death. Executive’s employment hereunder shall terminate upon
Executive’s death.




(e)        Disability. The Company may terminate Executive’s employment
hereunder if: (i) as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been absent from Executive’s duties
hereunder for a period of 120 consecutive days or a total of 180 days during any
365-day period and is unable to perform the essential duties of the job with or
without a reasonable accommodation; and (ii) if within ten (10) days after
written notice of termination is given by the Company to Executive (which may
occur at or after the end of such period), Executive shall not have returned to
the performance of Executive’s duties hereunder on a full-time basis. During any
period that Executive fails to perform Executive’s duties hereunder as a result
of incapacity due to physical or mental illness (the “Disability Period”),
Executive shall continue to receive Executive’s Base Salary as set forth in
Section 3(a) of this Agreement until Executive’s employment is terminated
pursuant to this Section 4(e), provided that payments so made to Executive
during the Disability Period shall be reduced by the sum of the amounts, if
 any, payable to Executive under disability benefit plans of the Company.




- 3 -

--------------------------------------------------------------------------------




5.         Compensation upon Termination of Employment.




(a)        Accrued and Unpaid Compensation. If Executive’s employment is
terminated for any reason, the Company shall pay Executive’s full Base Salary
through the effective date of the termination of Executive’s employment
(“Termination Date”), plus all accrued and unpaid benefits (including all health
and welfare benefits in which Executive was a participant .in accordance with
their terms), and the Company shall have no further obligations whatsoever to
Executive under this Agreement except as expressly provided otherwise in this
Agreement.




(b)        Severance. If Executive’s employment is terminated by the Company
pursuant to Section 4(a)(i) above or by Executive pursuant to Section 4(c)
above, then, subject to Executive’s execution of a customary general release of
claims in favor of the Company and its affiliates, Executive shall be entitled
to receive an amount equal to twelve (12) months of Executive’s Base Salary in
effect as of the Termination Date. Such amount shall be paid in accordance with
the normal payroll cycle over the term, following the Termination Date, in
accordance with the Company’s customary payroll practices. Executive shall
further be entitled to payment of Executive’s Annual Bonus, if earned. For the
same twelve (12) month period after the Termination Date, as applicable, the
Company will also pay premiums for Executive’s health insurance as currently
enrolled on the Termination Date.




6.         Representations and Warranties of Executive. Executive represents and
warrants to the Company that she is free to accept employment hereunder and that
she has no prior or other obligations or commitments of any kind that would in
any way hinder or interfere with Executive’s acceptance of, or the full
performance of, such employment.




7.         Confidentiality.




(a)        During Executive’s employment and at all times thereafter, Executive
shall keep Confidential Information (as defined below) strictly confidential.
Executive shall not at any time, directly or indirectly, disclose or divulge any
Confidential Information, except (i) if required by law, regulation or legal or
regulatory process, but only in accordance with Section 7(b) below, or (ii) to
Executive’s affiliates and Executive’s and their respective directors, officers,
employees, managing members, general partners, agents and consultants (including
attorneys, financial advisors and accountants) (“Representatives”), as
applicable, to the extent necessary to permit such Representatives to assist
Executive in any Permitted Use (as defined below); provided that Executive shall
require each such Representative to be bound by the terms of this Section 7 to
the same extent as if they were parties hereto and Executive shall be
responsible for any breach of this Section 7 by any of its Representatives.




(b)        If Executive or any of Executive’s Representatives is required, in
the written opinion of Executive’s counsel, to disclose any Confidential
Information, by law, regulation or legal or regulatory process, Executive shall
(i) take all reasonable steps to preserve the privileged nature and
confidentiality of the Confidential Information, including requesting that the
Confidential Information not be disclosed to non-parties or the public, (ii)
give the Company prompt prior written notice of such request or requirement so
that the Company may seek, at its sole cost and expense, an appropriate
protective order or other remedy, and (iii) cooperate with the Company, at the
Company’s sole cost and expense, to obtain such protective order. In the




- 4 -

--------------------------------------------------------------------------------




event that such protective order or other remedy is not obtained, Executive (or
such other persons to whom such request is directed) will furnish only that
portion of the Confidential Information which, on the advice of such person’s
counsel, is legally required to be disclosed and, upon the Company’s request,
use its reasonable best efforts to obtain assurances that confidential treatment
will be accorded to such information.




(c)        For the purposes hereof, “Confidential Information” shall mean all
trade secrets, information, data, documents, agreements, files and other
materials, whether disclosed orally or disclosed or stored in written,
electronic or other form or media, which is obtained from or disclosed by the
Company or its Representatives before or after the date hereof regarding the
Company or its clients, including, without limitation, all analyses,
compilations, reports, forecasts, studies, samples and other documents which
contain or otherwise reflect or are generated from such information, data,
documents, agreements, files or other materials. The term “Confidential
Information” as used herein does not include information that at the time of
disclosure or thereafter is generally available to and known by the public
(other than as a result of its disclosure directly or indirectly by Executive or
any of Executive’s Representatives in violation of this Agreement).




(d)        Executive shall make no use whatsoever, directly or indirectly, of
any Confidential Information, except for the purposes of performing Executive’s
duties and obligations to the Company.




(e)        Upon the termination of. Executive’s employment or upon the Company’s
request at any time and for any reason, Executive shall immediately deliver to
the Company all materials (including all soft and hard copies) in Executive’s
possession or control which contain or relate to Confidential Information, as
well as all information necessary to access such Confidential Information.




(f)        Notwithstanding the foregoing confidentiality obligations, pursuant
to 18 USC § 1833(b), Executive will not be held criminally or civilly liable
under any federal or state trade secret law for disclosing a trade secret if
such disclosure is made: (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Additionally, if Executive files
a lawsuit claiming retaliation by the Company based on the reporting of a
suspected violation of law, Executive may disclose a trade secret to Executive’s
attorney and use the trade secret information in the court proceeding, so long
as any document containing the trade secret is filed under seal and Executive
does not disclose the trade secret except pursuant to court order.




8.         Assignment of Developments.




(a)        All inventions, modifications, discoveries, designs, developments,
improvements, processes, works of authorship, documentation, formulae, data,
techniques, know-how, secrets or intellectual property rights or any interest
therein made by Executive, either alone or in conjunction with others, at any
place or at any time during the Term, whether or not reduced to




- 5 -

--------------------------------------------------------------------------------




writing or practice during such period , which result , in whole or in part,
from (i) any services performed directly or indirectly for the Company by
Executive or (ii) Executive’s use of the Company’s time, equipment, supplies,
facilities or information (collectively, the “Company Developments”) shall be
and hereby is the exclusive property of the Company without any further
compensation to Executive. In addition, without limiting the generality of the
foregoing, all Company Developments which are copyrightable work by Executive
are intended to be “work made for hire” as defined in Section 81 of the
Copyright Act of 1976, as amended, and shall be and hereby are the property of
the Company.




(b)        Executive shall promptly disclose any Company Developments to the
Company. If any Company Development is not the property of the Company by
operation of law, this Agreement or otherwise, Executive will, and hereby does,
without further consideration, assign to the Company all right, title and
interest in such Company Development and will reasonably assist the Company and
its nominees in every way, at the Company’s expense, to secure, maintain and
defend the Company’s rights in such Company Development. Executive shall sign
all instruments necessary for the filing and prosecution of any applications
for, or extension or renewals of, letters patent (or other intellectual property
registrations or filings) of the United States or any foreign country which the
Company desires to file. Executive hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact (which designation and appointment shall be deemed coupled with
an interest and shall survive Executive’s death or incapacity), to act for and
in Executive’s behalf to execute and file any such applications, extensions or
renewals and to do all other lawfully permitted acts  to further the prosecution
and issuance of such letters patent or other intellectual property registrations
or filings, or such other similar documents, with the same legal force and
effect as if executed by Executive.




9.         Non-Competition; Non-Solicitation; Non-Disparagement.




(a)        During Executive’s employment and for the duration of the Restricted
Period (as defined below), Executive shall not engage in any Prohibited Activity
anywhere in the world. For the purposes of this Agreement, (i) “Restricted
Period” shall mean the later of (A) the period during which Executive is
entitled to receive any payment pursuant to Section 5(b) of this Agreement, or
(B) twelve (12) months following termination of this Agreement; and (ii)
“Prohibited Activity” shall mean the design, development, marketing, sale,
re-sale, manufacture or distribution of medical airway suction or home infusion
products, or other similar activities, on Executive’s behalf or on behalf of
another (including as a shareholder, member, employee, employer, owner,
operator, manager, advisor, consultant, agent, partner, joint venturer or
investor of another person or entity). Prohibited Activity also includes
activity that may require or inevitably require disclosure of trade secrets,
proprietary information or other Confidential Information of the Company except
as otherwise permitted hereunder.




(b)        During Executive’s employment and for the duration of the Restricted
Period, Executive shall not, directly or indirectly , (i) solicit, hire,
recruit, attempt to hire or recruit, or induce the termination  of employment of
any employee of the Company, (ii) solicit, contact (including but not limited to
e-mail, regular mail, express mail, telephone, fax, and instant




- 6 -

--------------------------------------------------------------------------------




message), attempt to contact or meet with any (x) existing or prospective
customer of the Company for purposes of offering or accepting goods or services
similar to or competitive with those offered by the Company, or (y) competitor
of the Company for any purpose related to the business or services of the
competitor or the Company, or (iii) induce, influence or encourage any existing
or prospective customer, supplier or other business partner of the Company for
purposes of diverting their business or services from the Company.




(c)        Executive shall not, during Executive’s employment or thereafter,
make, publish or communicate to any person or in any public forum any comments
or statements (whether written or oral) that denigrate or disparage the
reputation or stature of the Company, its affiliates or any of their respective
officers, directors, managers or employees (acting in their capacity as
officers, directors, managers or employees of the Company or its affiliates).




(d)        Executive acknowledges that the restrictions contained in this
Section 9 are reasonable and necessary to protect the legitimate interests of
the Company and constitute a material inducement to the Company to enter into
this Agreement and offer employment to Executive under this Agreement. In the
event that any covenant contained in this Section 9 should ever be adjudicated
to exceed the time, geographic, product or service, or other limitations
permitted by applicable law in any jurisdiction, then any court is expressly
empowered to reform such covenant, and such covenant shall be deemed reformed,
in such jurisdiction to the maximum time, geographic, product or service, or
other limitations permitted by applicable law. The covenants contained in this
Section 9 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.




10.       Amendment; Waiver. This Agreement may be amended, and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only by an instrument in
writing signed by the parties hereto. Waiver of any term or condition of this
Agreement will not be construed as a waiver of any subsequent breach or waiver
of the same term or condition, or a waiver of any other term or condition of
this Agreement.




11.       Applicable Law; Severability. This Agreement shall be governed by and
construed under the laws of the State of New York, exclusive of applicable
principles of conflicts of law. Should a court or other body of competent
jurisdiction determine that any term or provision of this Agreement is excessive
in scope or duration or is illegal, invalid or unenforceable, then the parties
agree that such term or provision shall not be voided or made unenforceable ,
but rather shall be modified so as to be valid, legal and enforceable to the
maximum extent possible, under the purposes stated in the preceding sentence and
with applicable law, and all other terms and provisions of this Agreement shall
remain valid and fully enforceable.




- 7 -

--------------------------------------------------------------------------------




12.       Submission to Jurisdiction: Waiver of Jury Trial.




(a)        ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN
EITHER THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
(PROVIDED THE JURISDICTIONAL REQUIREMENTS OF THAT COURT ARE MET), OR THE STATE
COURT SITUATED IN CHESTER, NEW YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT.




(b)        EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.




13.       Equitable Relief. In the event of a breach or threatened breach by
Executive of Sections 7 through 9, Executive hereby consents and agrees that the
Company shall be entitled to seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against such breach
or threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that monetary damages would not
afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.




14.       Further Assurances. The Company and Executive shall each take all
actions as may be reasonably necessary or appropriate in furtherance of their
respective obligations and covenants set forth in this Agreement, including,
without limitation, executing and delivering such additional agreements,
certificates, instruments and other documents as may be deemed necessary or
appropriate.




15.       Assignability; Third-Party Beneficiary. This Agreement will be binding
upon, enforceable by and inure solely to the benefit of, the parties and their
respective permitted successors and assigns. Except as otherwise expressly
provided in this Agreement, this Agreement shall not be assigned by any party
hereto without the prior written consent of the non- assigning parties. Except
as otherwise expressly provided in this Agreement, nothing in this Agreement is
intended to or will confer upon any person, other than the parties to this
Agreement and their respective heirs, successors and assigns, any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, transferring
all or substantially all of its equity or assets to, or otherwise assigning




- 8 -

--------------------------------------------------------------------------------




this Agreement by operation of law to another person or entity without the
consent of Executive; provided that, in each case, such other person or entity
shall assume this Agreement and all obligations of the Company hereunder. Upon
such consolidation, merger, transfer of equity or assets, or assignment by
operation of law, and such assumption, the term the “Company” as used herein,
shall mean such other person or entity and this Agreement shall continue in full
force and effect.




16.       Notices. All notices and other communications under this Agreement
must be in writing and will be deemed given if delivered personally, faxed, sent
by internationally recognized overnight courier, mailed by registered or
certified mail (return receipt requested), postage prepaid, or sent by
electronic mail (without a failed transmission response) to the parties at the
following addresses (or at such other address for a party as such party
specifies by like notice):




If to the Company:

If to the Executive:

 

 

Repro Med Systems, Inc.

Karen Fisher

Attn: CEO

[ADDRESS]

24 Carpenter Road

Email: kfisher@[_________].com

Chester, NY 10918

 

Fax: 845-469-5518

 

Email: dpettigrew@rmsmedpro.com

 




All such notices, consents, requests, demands, waivers and other communications
so delivered, mailed or sent shall be deemed to have been received (i) if by
personal delivery, on the day delivered, (ii) if by certified or registered
mail, on the earlier of the date of receipt and the third business day after the
mailing thereof , (iii) if by next-day or overnight mail or delivery service
such as Federal Express or UPS, on the day delivered or (iv) if by fax or
electronic mail, on the day on which such fax or electronic mail was sent,
provided that a copy is also sent by certified or registered mail or by next-day
or overnight mail or delivery service such as Federal Express or UPS.




17.       Termination of Agreement; Survival. This Agreement shall terminate
upon termination of Executive’s employment as provided herein; provided,
however, that the provisions of Sections 7, 8, 9, 11, 12, 13 and this 17 shall
survive termination of this Agreement.




18.       Section 409A. Notwithstanding any provision to the contrary in this
Agreement, no payment shall be made and no election shall be permitted that
would violate the requirements of or cause taxation under Section 409A of the
Internal Revenue Code and the Treasury regulations promulgated thereunder.
Further, all provisions in this Agreement shall be interpreted in a manner
consistent with Section 409A and guidance related thereto.




19.       Counterparts. This Agreement may be executed in one or more
counterparts, and by the parties hereto in separate counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.




- 9 -

--------------------------------------------------------------------------------




20.       Electronic Execution and Delivery. The parties may execute and deliver
this Agreement by facsimile, electronic mail of a .PDF or other electronic means
under which the signature of or on behalf of such party can be seen, and such
execution and delivery will be considered valid, binding and effective for all
purposes.




21.       Entire Agreement: This Agreement, constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
or between any of the parties with respect to the subject matter hereof and
thereof, including without limitation the Original Employment Agreement, but
excluding any separate confidentiality and/or assignment of inventions
agreement, option award agreement or other written agreement Executive may have
previously signed.







[signature page follows]







- 10 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the authorized representatives of the parties have executed
this Agreement as of the date first set forth above.







COMPANY:




REPRO MED SYSTEMS, INC.







By: /s/ Don Pettigrew

Name: Don Pettigrew

Title:   CEO













Executive:







/s/ Karen Fisher

Karen Fisher




- 11 -

--------------------------------------------------------------------------------